Citation Nr: 1409914	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include tinea versicolor.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978 and from October 1981 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system includes VA medical records from 2002 to 2013.  Other records on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.   

In March 2013, the Board reopened the claim of service connection for a skin disorder and remanded the issue for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Tinea versicolor was noted on the Veteran's entrance examination into service in May 1974.  During the current appeal period, the Veteran's skin disorder has been diagnosed as tinea versicolor.  In March 2013 the Board determined that the October 2012 VA examination was inadequate and remanded the issue for another opinion.  Subsequently an opinion by a different examiner was obtained in April 2013, however this examiner also did not provide an adequate rationale.  Neither the October 2012 VA examiner nor the April 2013 VA examiner addressed the relevant lay evidence and the specific service treatment records showing tinea versicolor and other skin problems.  For these reasons the opinions are inadequate and further development remains necessary.  

Lastly, all relevant VA treatment records on Virtual VA dated since February 2013 must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Secure copies of relevant VA treatment records from February 2013 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain an addendum opinion from the VA examiner who rendered the April 2013 VA opinion to the extent this is possible.  If the April 2013 VA examiner is unavailable another appropriate examiner should render the opinion.  Specifically ask the examiner to provide an opinion as to whether it is clear that tinea versicolor, which was noted on entrance examination in May 1974 was aggravated (permanently worsened) during, or as a result of, the Veteran's period of active military service from May 1974 to May 1978?   If there was an aggravation (permanent worsening) of the Veteran's preexisting tinea versicolor during his period of active military service from May 1974 to May 1978, is it clear that the aggravation (permanent worsening) was due to the natural progress of that condition? 

If the examiner determines that tinea versicolor was not aggravated during the Veterans period of service from May 1974 to May 1978, then the examiner must opine whether the preexisting tinea versicolor permanently increased in severity during the Veteran's period of service from October 1981 to October 1997.  If there was a permanent increase in severity the examiner must answer whether it is "undebatable" or "obvious" or "absolutely certain" that this permanent increase in severity was due to the natural progress of the disability?  

In rendering the opinion the examiner must address the following evidence: 

a.) Service treatment records dated in April 1985 that show the Veteran had pityriasis versicolor on his upper torso.

b.) Service treatment records dated in December 1976 and February 1983 that show the Veteran was exposed to diesel spills and his assessment was contact dermatitis of the upper extremities.

c.) A report of medical history dated in March 1994, which shows that the Veteran reported that he developed a rash on his arms during Desert Shield and Desert Storm, which left scars.

d.) VA examination dated in May 2009 that shows lesions over the shoulders, back, upper trunk area and neck consistent with tinea versicolor.

e.) The Veteran's contention that his skin itches year round and his skin problems are related to chemical spills during service and environmental toxins that he was exposed to during service in the Gulf War.  See statements dated in January 2013 and May 2013.

The examiner is advised that the Veteran is competent to report his symptoms and history.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3. Thereafter, readjudicate the claim. If the issue is denied, a supplemental statement of the case should be provided to the Veteran.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


